Exhibit 10.4

WILLBROS GROUP, INC.

RESTRICTED STOCK UNITS AWARD AGREEMENT

              20    

 

                                                             

                                                             

                                                             

Dear                                          :

1.    RESTRICTED STOCK UNITS AWARD.

(a)    Willbros Group, Inc., a Delaware corporation (the “Company”), hereby
grants to you an aggregate of                      performance-based restricted
stock units, hereinafter referred to individually as an “RSU,” and collectively
as the “RSUs” (the “Target Award”). Restrictions will lapse on the Target Award
based on the Company’s achievement of the Target Performance Goal (as defined
below) for TSR, as otherwise set forth herein and more fully described below.
Subject to potential reduction as set forth in Section 5(a) below, each RSU
entitles you to receive up to two shares of Common Stock, par value $.05 per
share (“Shares”), of the Company (the “Maximum Award”), at such time as the
restrictions described in Section 4(b) lapse as described in Section 5 if the
Maximum Performance Goal (as defined below) established by the Committee for TSR
is achieved. Notwithstanding anything to the contrary, except as provided in
Section 5(c) below, all RSUs shall be forfeited (whether vested or unvested) and
no Shares shall be issued under this Award Agreement (as defined below), if the
Committee does not certify in writing that the Company has achieved the
performance goal pursuant to Section 5 below. Restrictions on the RSUs shall
lapse and become non-forfeitable in accordance with Sections 4 and 5 below.

(b)    This award is subject to your acceptance of and agreement to all of the
applicable terms, conditions, and restrictions described in the Company’s 2017
Stock and Incentive Compensation Plan (the “Plan”), a copy of which, along with
the Prospectus for the Plan, are attached hereto, and to your acceptance of and
agreement to the further terms, conditions, and restrictions described in this
Restricted Stock Units Award Agreement (this “Award Agreement”). To the extent
that any provision of this Award Agreement conflicts with the expressly
applicable terms of the Plan, it is hereby acknowledged and agreed that those
terms of the Plan shall control and, if necessary, the applicable provisions of
this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan.



--------------------------------------------------------------------------------

2.    DELIVERY OF SHARES. The Company shall register and issue a certificate(s)
for the Shares you become entitled to receive hereunder in your name or deliver
evidence of book entry Shares on the date on which the restrictions described in
Section 4(b) lapse as described in Section 5. Any certificates for or book entry
representing Shares delivered to you pursuant to this Award Agreement shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem necessary or advisable under the Plan and the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are then listed, and any applicable foreign, federal or state
securities laws.

3.    STOCKHOLDER RIGHTS PRIOR TO ISSUANCE OF SHARES. Neither you nor any of
your beneficiaries shall be deemed to have any voting rights, rights to receive
any dividends, dividend equivalents or other rights as a stockholder of the
Company with respect to any Shares covered by the RSUs until the date of
issuance by the Company of a certificate to you for such Shares or the date of
delivery of evidence of book entry Shares.

4.    RESTRICTIONS.

(a)    Your ownership of the RSUs shall be subject to the restrictions set forth
in subsections (b) and (c) of this Section until such restrictions lapse
pursuant to the terms of Section 5, and such RSUs shall be redeemed for the
applicable Shares or otherwise forfeited to the Company.

(b)    At the time of your “Termination of Employment” (as defined in
Section 12(m)), other than a Termination of Employment that occurs as a result
of an event described in Section 5(c)(2) or Section 5(c)(3), all of your RSUs
shall be forfeited to the Company and all of your rights to receive any Shares
in the future pursuant to the RSUs shall automatically terminate without any
payment of consideration by the Company.

(c)    You may not sell, assign, transfer or otherwise dispose of any RSUs or
any rights under the RSUs. No RSU and no rights under any such RSU may be
pledged, alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company.

5.    LAPSE OF RESTRICTIONS.

(a)    The Committee shall (i) determine whether the Company has achieved the
performance goal for the period beginning January 1, 20     and ending
December 31, 20     (the “Performance Period”), which determination shall be
made on an objective and non-discretionary basis by the Committee and
(ii) certify in writing as to whether and at what level the performance goal has
been attained on or before March 15, 20     (the “Certification Date”). If you
remain employed by the Company on the Certification Date and (ii) the Committee
determines and certifies in writing that the Company has achieved the
performance goal for the Performance Period as described in Section 6, that
number of RSUs determined under Section 6 hereof will be deemed to have been
earned (“Earned RSUs”). Notwithstanding the

 

2



--------------------------------------------------------------------------------

foregoing, the actual amount of RSUs that are deemed to be Earned RSUs based on
the Committee’s certification of the achievement of the performance goal for the
Performance Period may be reduced by the Committee in its sole and absolute
discretion if the Committee determines that the funding pool for this and any
other performance-based long-term incentive awards should not be fully funded in
light of any failure by the Company to achieve any targets for operating income
that the Committee may establish, in its discretion.

(b)    The restrictions described in Section 4(b) shall lapse with respect to
the Earned RSUs on March 15, 20    . Upon the lapse of such restrictions with
respect to any RSUs, the Company will issue you a certificate or provide
evidence of book entry Shares as set forth in Section 2 in redemption of such
RSUs.

(c)    Notwithstanding the provisions of subsection (b) of this Section 5, the
restrictions described in Section 4(b) shall lapse as described below at the
time of the occurrence of any of the following events or as otherwise set forth
in this Section 5(c):

(1)    The restrictions described in Section 4(b) shall lapse with respect to
any Earned RSUs at the time of the occurrence of your death or “Disability” (as
defined in Section 12(f)). Notwithstanding the foregoing, if the Certification
Date has not occurred prior to the time of your Termination of Employment as a
result of your death or Disability, the restrictions described in Section 4(b)
shall lapse with respect to the Earned RSUs on the Certification Date. If your
Termination as a result of your death or Disability occurs on a date which is
prior to the end of the Performance Period, the restrictions described in
Section 4(b) shall lapse on the Certification Date with respect to a number of
RSUs equal to the Earned RSUs multiplied by a fraction, the numerator of which
shall equal the number of fully and partially completed months of service during
the Performance Period and the denominator of which shall equal 36;

(2)    The restrictions described in Section 4(b) shall lapse with respect to
any Earned RSUs at the time of your Termination of Employment, but only if such
Termination of Employment is the result of a dismissal or other action by the
Company or any of its Affiliates and does not constitute a “Termination for
Cause” (as defined in Section 12(l)). Notwithstanding the foregoing, if the
Certification Date has not occurred prior to the time of your Termination of
Employment that does not constitute a Termination for Cause, the restrictions
described in Section 4(b) shall lapse with respect to the Earned RSUs on the
Certification Date. If your Termination as a result of a dismissal or other
action by the Company or any of its Affiliates that does not constitute a
Termination for Cause occurs on a date which is prior to the end of the
Performance Period, the restrictions described in Section 4(b) shall lapse on
the Certification Date with respect to a number of RSUs equal to the Earned RSUs
multiplied by a fraction, the numerator of which shall equal the number of fully
and partially completed months of service during the Performance Period and the
denominator of which shall equal 36; or

 

3



--------------------------------------------------------------------------------

(3)    The restrictions described in Section 4(b) shall lapse with respect to
the Target Award at the time of a “Change of Control” of the Company (as defined
in Section 12(e)) but only if the Committee reasonably determines in good faith
before the occurrence of the Change of Control that this Award Agreement shall
not be honored or assumed and that an Alternative Award meeting the conditions
of clauses (i) through (iv) in Article 14(a) of the Plan shall not be provided
by any successor. In the event this Award Agreement is honored or assumed by any
successor, the restrictions described in Section 4(b) shall lapse with respect
to the Target Award at the time of your Termination of Employment within one
year following the Change of Control, but only if (i) such Termination of
Employment is the result of a dismissal or other action by the Company or any of
its Affiliates and does not constitute a Termination for Cause or (ii) the
Termination of Employment occurs as a result of your resignation for “Good
Reason” (as defined under Section 12(h)).

Upon the lapse of the restrictions described in Section 4(b), the Company will
issue you a certificate or provide evidence of book entry Shares as provided in
Section 2 in redemption of the RSUs.

6.    PERFORMANCE METRICS AND GOAL.

The Target Award shall be subject to achievement by the Company as of the end of
the Performance Period of the TSR Target Performance Goal, as defined and
calculated in accordance with Section 12 hereof, and according to the following
table:

Three-year Period Performance LTI Award – TSR Payout Matrix

Payout as a    % of Target Award

[TBA]

The Company’s achievement of the TSR Target Performance Goal shall be calculated
by determining the Company’s Absolute Stock Price (as defined in Section 12(a)
below) and the Company’s ranking relative to members of the Peer Group (as
defined in Section 12(j) below). The Company’s Peer Group ranking under the TSR
Target Performance Goal will be determined by listing the Company and members of
the Peer Group from highest to lowest TSR achieved by the respective company and
counting down from the company with the highest TSR to the Company’s position
within such list. The Committee will first determine and certify the Company’s
placement within the matrix set forth above based on the Peer Group ranking and
Absolute Stock Price range which the Company achieves for the Performance
Period. The Committee will then determine and certify the percentage of the
Target Award earned and the actual number of RSUs which are Earned RSUs based on
the actual TSR ranking and Absolute Stock Price within such range by linear
interpolation. If in accordance with Section 12(j) below, one or more members of
the Peer

 

4



--------------------------------------------------------------------------------

Group shall no longer qualify as members of the Peer Group, the Committee will
adjust the Peer Group ranking scale set forth above in good faith such that the
payouts for the corresponding level of performance are consistent with the
intent of the foregoing Peer Group ranking scale.

7.    AGREEMENT WITH RESPECT TO TAXES; SHARE WITHHOLDING.

(a)    You agree that (1) you will pay to the Company or an Affiliate, as the
case may be, or make arrangements satisfactory to the Company or such Affiliate
regarding the payment of, any foreign, federal, state, or local taxes of any
kind required by law to be withheld by the Company or any of its Affiliates with
respect to the RSUs awarded or the issuance of any Shares to you, and (2) the
Company or any of its Affiliates shall, to the extent permitted by law, have the
right to deduct from any payments of any kind otherwise due to you any foreign,
federal, state, or local taxes of any kind required by law to be withheld with
respect to the RSUs awarded or Shares issued.

(b)    With respect to withholding required upon the lapse of restrictions or
upon any other taxable event arising as a result of the RSUs awarded or the
issuance of Shares to you, you may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
withheld on the transaction (or such other amount that will not cause adverse
accounting consequences for the Company and is permitted under the Plan and
applicable withholding rules promulgated by the Internal Revenue Service or
other applicable governmental entity). All such elections shall be irrevocable,
made in writing, signed by you, and shall be subject to any restrictions or
limitations that such Committee, in its sole discretion, deems appropriate.

8.    ADJUSTMENT OF SHARES. The number of Shares subject to the RSUs awarded to
you under this Award Agreement shall be adjusted as provided in Section 4.2 of
the Plan.

9.    AGREEMENT WITH RESPECT TO SECURITIES MATTERS. You agree that you will not
sell or otherwise transfer any Shares received pursuant to this Award Agreement
except pursuant to an effective registration statement under the U.S. Securities
Act of 1933, as amended, or pursuant to an applicable exemption from such
registration. Unless a registration statement relating to the Shares issuable
upon the lapse of the restrictions on the RSUs pursuant to this Award Agreement
is in effect at the time of issuance of such Shares, any certificate(s) or book
entry representing the Shares shall contain the following legend:

These securities have not been registered under the U.S. Securities Act of 1933
or any other securities laws. These securities have been acquired for investment
and may not be sold or transferred for value in the absence of an effective
registration of them under the U.S. Securities Act of 1933 and any other
applicable securities laws, or

 

5



--------------------------------------------------------------------------------

receipt by the Company of an opinion of counsel or other evidence acceptable to
the Company that such sale or transfer is exempt from registration under such
acts and laws.

10.    TRANSFER TAXES. The Company shall pay all original issue and transfer
taxes with respect to the issue and transfer of the Shares to you pursuant to
this Award Agreement and all other fees and expenses necessarily incurred by it
in connection therewith.

11.    FORFEITURE AND CLAWBACK.

(a)    You agree that in the event you violate the confidentiality,
non-competition, non-solicitation or non-disparagement provisions of any
agreement between you and the Company or any Affiliate, or any plan of the
Company or any Affiliate in which you participate, including any severance plan,
all of your RSUs for which the restrictions have not previously lapsed in
accordance with Section 5 shall be forfeited to the Company and all of your
rights to receive any Shares in the future pursuant to the RSUs shall
automatically terminate without any payment of consideration by the Company.

(b)    Notwithstanding any other provision of the Plan or this Award Agreement
to the contrary, you acknowledge that any incentive-based compensation paid to
you hereunder may be subject to recovery by the Company under the Company’s
clawback policy or any subsequent clawback policy which the Company may be
required to adopt under Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the rules and regulations of the U.S. Securities and
Exchange Commission thereunder or the requirements of any national securities
exchange on which the Company’s Common Stock may be listed. You agree to
promptly return any such incentive-based compensation which the Company
determines it is required to recover from you under any such clawback policy.

12.    CERTAIN DEFINITIONS. Capitalized terms used in this Award Agreement and
not otherwise defined herein shall have the respective meanings provided in the
Plan. As used in this Award Agreement, the following terms shall have the
respective meanings indicated:

(a)    “Absolute Stock Price” means the average of the closing prices on the
principal stock exchange on which the Company’s shares are traded, of one share
of common stock for each of the last 20 trading days of the Performance Period.
Share prices used in determining Absolute Stock Price shall be appropriately
adjusted for any stock splits and stock dividends and any other events or
transactions described in Section 4.2 of the Plan which may occur during the
Performance Period.

(b)    “Beginning Period” means the last 20 trading days immediately prior to
the first day of the Performance Period.

(c)    “Beginning Stock Value” means $100, invested in common stock at the
average of the closing prices on the principal stock exchange on which such
shares

 

6



--------------------------------------------------------------------------------

are traded for the Beginning Period, plus any dividends paid on the shares
during the Beginning Period, invested in common stock at the closing price on
the principal stock exchange on which such shares are traded on the ex-dividend
date.

(d)    “Change in Stock Value” means, the Ending Stock Value minus the Beginning
Stock Value.

(e)    “Change of Control” shall have the meaning provided in the Plan.

(f)    “Disability” shall mean your inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or which has lasted or can
be expected to last for a continuous period of not less than 12 months.

(g)    “Ending Stock Value” means the average of the closing prices on the
principal stock exchange on which such shares are traded, of one share of common
stock for each of the last 20 trading days of the Performance Period, multiplied
by the sum of the number of shares represented by the Beginning Stock Value
initial $100 investment plus such additional shares resulting from all dividends
paid on common stock during the Performance Period being treated as though they
are reinvested on the applicable ex-dividend dates at the applicable closing
prices on such dates.

(h)    “Good Reason” means any of the following events, unless you have
consented thereto:

(i)    a material diminution in your base salary, except that a reduction in
your base salary is not Good Reason if it is made as part of an across-the-board
salary reduction that affects all of the Company’s senior management team;

(ii)    a change in the location of your principal place of employment by 50
miles or more from the location at which you must perform the services; or

(iii)    a material change in your authority, duties or responsibilities.

An event does not constitute Good Reason unless you provide the Company with
written notice of the existence of the condition that constitutes Good Reason.
Such notice must be provided within 90 days after the initial existence of the
condition, and the notice must provide the Company with at least 30 days during
which it may remedy such condition.

(i)    “Maximum Performance Goal” means, with respect to the performance goal,
the performance level that the Company must achieve in order for two hundred
percent (200%) of the Target Award to be earned.

 

7



--------------------------------------------------------------------------------

(j)    “Peer Group” means                                                    
                                         
                                                                    
                                         
                                         
                                         
                                         
                                             

                                                                 
                                         
                                         
                                                               

                                                                 
                                                             . A company that
ceases to be publicly traded at any time prior to the end of the Performance
Period shall cease to qualify as a member of the Peer Group.

(k)    “Target Performance Goal” means, with respect to the performance goal,
the performance level that the Company must achieve in order for one hundred
percent (100%) of the Target Award to be earned.

(l)    “Termination for Cause” shall mean a Termination of Employment as a
result of (1) your willful and continued failure substantially to perform your
duties (other than any such failure resulting from your incapacity due to
physical or mental illness), (2) your conviction for a felony, proven or
admitted fraud, misappropriation, theft or embezzlement by you, your inebriation
or use of illegal drugs in the course of, related to or connected with the
business of the Company or any of its Affiliates, your willful engagement in
misconduct that is materially injurious to the Company or any of its Affiliates,
monetarily or otherwise, or your material failure to comply with or material
violation of any of the Company’s policies or procedures in effect from time to
time, including without limitation, the Company’s Code of Business Conduct and
Ethics or Code of Ethics for the Chief Executive Officer and Senior Financial
Officers or (3) if you have entered into an employment agreement or contract
with the Company or any of its Affiliates, or if you have entered into any other
agreement or contract with the Company or any of its Affiliates or participate
in any plan of the Company or any Affiliate, including any severance plan, which
includes confidentiality, non-competition, non-solicitation or non-disparagement
covenants, (A) any other action or omission that is identified in such agreement
or contract as giving rise to “Cause” for the termination of your employment
with the Company or any of its Affiliates or (B) any violation of the
confidentiality, non-competition, non-solicitation or non-disparagement
covenants. For this purpose, no act, or failure to act, on your part shall be
considered “willful” unless done, or omitted, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of Company or any of its Affiliates.

(m)    “Termination of Employment” shall mean the termination of your full-time
employment with the Company or any of its Affiliates for any reason other than
your death or Disability.

(n)    “TSR” for the Company or any member of the Peer Group for the Performance
Period means the percentage (to the third decimal place) derived from a fraction
the numerator of which is the Change in Stock Value, and the denominator of
which is the Beginning Stock Value.    Share prices used in determining TSR
shall be appropriately adjusted for stock splits and stock dividends and any
other events or transactions described in Section 4.2 of the Plan which may
occur during the Beginning Period and the Performance Period.

13.    SHORT-TERM DEFERRAL EXCEPTION. The parties intend that this Award
Agreement and each payment upon the lapse of restrictions of any RSUs will meet
all

 

8



--------------------------------------------------------------------------------

requirements of the short-term deferral exception to Code Section 409A. To the
fullest extent possible, therefore, the Plan shall be construed and administered
so that each payment under the Plan is made in a time, form and manner that
results in the payment being excepted from Section 409A. The short-term deferral
exception shall be applied separately to each payment required under this Award
Agreement.

14.    DESIGNATION OF BENEFICIARY. Your beneficiary for receipt of any payment
made under this Award Agreement in the event of your death shall be the
person(s) designated as your beneficiary(ies) for life insurance benefits under
the Company’s life insurance benefits plan unless you designate a different
beneficiary on a form prescribed by the Company. If no beneficiary is
designated, upon your death, payment shall be made to your estate.

If you accept this Award and agree to the foregoing terms and conditions, please
so confirm by signing and returning the duplicate copy of this Award Agreement
enclosed for that purpose.

 

  WILLBROS GROUP, INC.   By:                                        
                                                      Name:  
                                                                               
            Title:                                        
                                                   

The foregoing Award is accepted by me as of the      day of         , 20    ,
and I hereby agree to the terms, conditions, and restrictions set forth above
and in the Plan.

 

 

Name:  

 

 

9